Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended language filed 5 November 2021.  Claims 1, 2, 4, 5, 7, 9-12, 14-18, 20 & 22-24 are now pending in this application.  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 9-11, 14, 15, 18, 20 & 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Skurtovich et al (US Patent No. 7647344B2; Skurtovich .
 
As for Claim 1, Skurtovich teaches, A method comprising: 
storing a first data item, pertaining to an object, in a first entry of a data structure in association with a first key, ... (see Fig. 2; see col. 1, lines 66-67; col. 2, lines 1-34; col. 5, lines 30-56; e.g., the reference of Skurtovich teaches of a method for linking unique business identifiers, associated with business entities, for associating corresponding business records over time without a loss of historical records.  The cited portions of Skurtovich, as well as the cited Figure 2, teaches of at least a first and second entity/record associated with a corresponding first/second/subsequent business identifier {i.e. key}, stored within at least one or more “data repository”/database, further reading on Applicant’s amended language of the first data item “pertaining to an object”); 
storing a second data item, pertaining to the item, in a second entry of the data structure in association with a second key (see Fig. 2; see col. 2, lines 3-34; e.g., the reference of Skurtovich teaches of a method for linking unique business identifiers, associated with at least two or more business entities, for associating corresponding records over time without a loss of historical records.  The cited portions of Skurtovich, as well as the cited Figure 2, teaches of at least a first and second entity/record associated with a corresponding first/second/subsequent business identifier {i.e. key}, pertaining to an object”) 
		“causing the second entry of the data structure to store...a first chain key that is equal to the first key of the first entry of the data structure...” (see Fig. 2 & 3; see col. 7, lines 36-50, 54-67; col. 8, lines 1-37; e.g., the reference of Skurtovich teaches associating first/second entities/records by their corresponding BIDs (business identifiers) based on and incorporating current and historical data that is maintained for each respective entity being tracked, providing differentiation capabilities in the matching process such as providing more/less weighting based on infrequent reference, for example, demonstrative of a determination of whether one or more entities are a “most-recently used data item” claimed by Applicant.  As discussed within the cited column 7, lines 54-67 through column 8, lines 1-37, Skurtovich teaches of the linking of at least a 1st and 2nd business entity by their respective business identifiers {BIDs}.  As stated, “...a first BID assigned to a selected business entity subsequently may be "linked" with (i.e., coupled, associated or otherwise related to) with a second BID assigned to the same (matched) business entity...through linking or association with an n.sup.th BID for the selected, matched business entity”, thus, first and second business IDs/keys are linked/coupled/associated with one another and have the same/matching corresponding business entity, where at least the two or more associated BIDs being stored within at least an index of identifiers of the plurality of business entities within the one or more databases being utilized {i.e. col. 5, lines 51-67; col. 6, lines 1-18}. Column 11, lines 37-60 describes the process for determining at least two equally matched BIDs 
		“storing a business key, corresponding to the object in a third entry of the data structure, the business key being utilized for data retrieval operations associated with the object” (see Fig. 2 & 3; see col. 7, lines 36-50, 54-67; col. 8, lines 1-37; e.g., the reference of Skurtovich teaches of utilizing one or more of a plurality of components of a data repository/database structure, such as a “BID Index” and “Business Name table”, which are utilized for search and match processes.  As stated within this communication and as discussed within the cited column 7, lines 54-67 through column 8, lines 1-37, Skurtovich teaches of the linking of at least a 1st and 2nd business entity by their respective business identifiers {BIDs}.  At least the two or more associated BIDs being stored within at least an index of identifiers of the plurality of business entities within the one or more databases being utilized, where the one or more databases is equivalent to Applicant’s data structure and allows for search and match processes {i.e. col. 5, lines 51-67; col. 6, lines 1-18});
“causing the third entry of the data structure to store...a second chain key that is equal to the second key” (see Fig. 2 & 3; see col. 7, lines 36-50, 54-67; col. 8, lines 1-37; e.g., the reference of Skurtovich teaches of utilizing one or more of a plurality of components of a data repository/database structure, such as a “BID Index” and “Business Name table”, which are utilized for search and match processes.  Skurtovich teaches associating first/second entities/records by their corresponding BIDs (business identifiers) based on and incorporating current and historical data that is maintained for each respective entity being tracked, providing differentiation capabilities in the st and 2nd business entity by their respective business identifiers {BIDs}.  As stated, “...a first BID assigned to a selected business entity subsequently may be "linked" with (i.e., coupled, associated or otherwise related to) with a second BID assigned to the same (matched) business entity...through linking or association with an n.sup.th BID for the selected, matched business entity”, thus, first and second business IDs/keys are linked/coupled/associated with one another and have the same/matching corresponding business entity, where at least the two or more associated BIDs being stored within at least an index of identifiers of the plurality of business entities within the one or more databases being utilized, as discussed within column 5, lines 51-67 through column 6, lines 1-18. Column 11, lines 37-60 describes the process for determining at least two equally matched BIDs from a plurality of linked BIDs that are linked based on attributes matching those of at least a first and second BID); 
“receiving, from a client device, a request for data entries associated with the object, wherein the request comprises the business key” (see Fig. 3; see col. 10, lines 1-33; e.g., the reference of Skurtovich teaches of receiving a client inquiry or the submission of a batch file containing “inquiry data”, which is parsed, standardized, searched and matched using a plurality of potential match criteria or keys, including business name, tax identification numbers, client key information, etc., reading on when the client inquiry information also includes a BID reference, BID matching (as key matching) is also utilized”);
“responsive to receiving the request, retrieving the second chain key from the third entry using the business key, retrieving the second data item and the first chain key from the second entry using the second chain key, retrieving the first data item using the first chain key” (see Fig. 3; see col. 9, lines 56-67; col. 10, lines 1-57; e.g., the reference of Skurtovich teaches of receiving a client inquiry or the submission of a batch file containing “inquiry data”, which is parsed, standardized, searched and matched using a plurality of potential match criteria or keys, including business name, tax identification numbers, client key information, etc.  In response to the received inquiry, returning, as a potential match, any record which matches to any of a plurality of match criteria or keys.  From the resulting records pertaining to the search, duplicates are eliminated and the records are examined for logical merge processing based on linked or common BID, for example.  As stated, “when the client inquiry information also includes a BID reference, BID matching (as key matching) is also utilized”.  The system teaches of determining which records already have linked BIDs, by examining at least a Business ID merge history table within the one or more databases to provide more consistent results to different inquiries.  Column 13, lines 5-15, 47-62 teach of utilizing various sets of overlapping or partially overlapping information, with agreement of two or more fields indicating a change in another/”third” field, where as stated within the cited portion, “...Current information from a reporter source may match on the name and account information, and have a different address. This reporter source, with agreement in two areas, may be utilized to update a third area, such as the address information. When this updated information is associated with a second BID, this triangulation provides an important way to determine linkage of two or more separate and previously independent BIDs to each other”, reading on Applicant’s amended limitation, as linkage between at least two BIDs, such as a 1st and 2nd BID, is determined for the retrieval of data using at least a third entry”); and
“transmitting the first data item and the second data item to the client device” (see Figure 2; column 7, lines 11-30; e.g., the cited reference teaches of utilizing at least a “client database copy” and a “business source master table”, which are linked with the “BID Index”, for the searching, comparing and matching steps being performed and in determining and providing client database update information. Column 12, lines 20-61 provide further teachings of the output which is provided to one or more clients, such as resulting data from a search and match process including unique BID information, appended corporate relationship data, verification codes, and various flexible linking or other inexact matching information with corresponding confidence levels or other indication of degree or closeness of match.  Additionally, column 13, lines 5-34 provide teachings which discuss the output of result information from the issuance of one or more inquiries, with output being matching BIDs and associated information such as name, BID updates, suspense ID updates, and other requested information formatted for delivery to one or more clients).
The reference of Skurtovich does not appear to explicitly recite the amended limitations of, “wherein the data structure is provided by a hash table”, “...to reference, in the hash table, ...”, “...wherein the second data item in the second entry is a most recently created or updated  data item among a chain of data entries comprising at least 
The reference of Nemes appears to explicitly recite the limitation of, 
“wherein the data structure is provided by a hash table”; “...to reference, in the hash table, ...” (see col. 4, lines 32-67; col. 5, lines 1-12; e.g., the reference of Nemes serves as an enhancement to the teachings of Skurtovich by providing hashing techniques for a hash table, in which each record in the information storage system includes a distinguished field unique in value to each record, called a key, used as the basis for storing and retrieving associated records.  Skurtovich was utilized within the previous communication as reading on the currently amended limitation, but after further scrutiny, the Nemes reference has been utilized to better convey Applicant’s claimed limitation.  The hash table of Nemes is an array of logically contiguous, consecutively numbered, fixed storage units, identifiable and addressable within a physical memory. Hashing functions and collision strategies are utilized on the one or more hash tables, where external chaining is a collision strategy in which each hash table entry stores all of the records that collided at that location by storing a pointer to the head of a linked list of those same records, with each record maintaining a pointer to the location of the next record in the chain of collided records.  The incorporation of this taught limitation of Nemes into the provided teaching of Skurtovich allows for a first, second, and third entry to utilize the hash table in a way as to point/reference a “key” of a previously or subsequently references record.  Within the linked list, pointers allow for the first, 
“...wherein the second data item in the second entry is a most recently created or updated  data item among a chain of data entries comprising at least the first entry and second entry“ (see col. 4, lines 62-67; col. 5, lines 1-33; col. 6, lines 40-51; col. 7, lines 2-52; e.g., the reference of Nemes stores the pointers of entries stored within a hash table, such as a first and second entry of a plurality of data entries that are associated with respective records of a linked list of records.  Hashing techniques used within Nemes can account for record degradation, in which storage systems containing expired, lapsed or obsolete records from the system, which would seriously degrade the performance of the retrieval system.  As a result, when the system memory pool is depleted, a new data item {recently created or updated} can be inserted into the storage system once memory occupied by an expired one is reclaimed.  A temporal value of each record must be taken into consideration in order to determine whether an entry is “a most recently created or updated” data item and/or exceeds a predetermined temporal threshold.  According to column 7, lines 10-52, the reference of Nemes provides for the dynamic removal of one or more of a record and teaches of using the current system time along with a timestamp value of the record(s) being analyzed in order to determine aged-out time calculations for the one or more record entries to be removed).  

The combined references of Skurtovich and Nemes do not appear to explicitly recite the amended limitation of, “..., and wherein the chain of data entries stores data entries in reverse chronological order of a data expiration time associated with each of the data entries of the chain of data entries”.
The reference of Tsaur recites the amended limitation of, “..., and wherein the chain of data entries stores data entries in reverse chronological order of a data expiration time associated with each of the data entries of the chain of data entries” (see Claim 9; see col. 5, lines 29-39; col. 6, lines 31-55; col. 11, lines 17-27; e.g., the reference of Tsaur serves as an enhancement to the combined references of Nemes and Skurtovich by and addresses Applicant’s amended language by presenting a method of updating and storing chains of blocks of data entries in reverse chronological order based on time information {Time1/Time2} contained within chain extent information associated with one or more of a plurality of blocks of a data entry, enabling the access to backup files in a backup file chain.  Additionally, an identifier within the 
The combined references of Skurtovich, Nemes and Tsaur are considered analogous art for being within the same field of endeavor, which is the consistent and persistent business identification and linking business entity information in an integrated data repository.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the updating and storage of database entries in reverse chronological order, as taught by Tsaur, with the methods of Nemes and Skurtovich because there is a need in the art for performing file-level restoration from a block-based backup file stored on a sequential storage device. (Tsaur; col. 2, lines 14-17)


As for Claim 2, Skurtovich teaches, storing a third data item, pertaining to the object, in a fourth entry of the data structure in association with a third key, wherein the third data item in the fourth entry is a most recently created or updated data item among the chain of data entries comprising at least the first entry, the second entry, and the fourth entry (see col. 13, lines 5-15, 47-62; e.g., As stated, “when the client inquiry information also includes a BID reference, BID matching (as key matching) is also utilized”.  The system teaches of determining which records already have linked BIDs, by examining at least a Business ID merge history table within the one or more databases to provide more consistent results to different inquiries.  Column 13, lines 5-Current information from a reporter source may match on the name and account information, and have a different address. This reporter source, with agreement in two areas, may be utilized to update a third area, such as the address information. When this updated information is associated with a second BID, this triangulation provides an important way to determine linkage of two or more separate and previously independent BIDs to each other”, reading on Applicant’s amended limitation, as linkage between at least two BIDs, such as a 1st and 2nd BID, is determined for the retrieval of data using at least a third entry”).
causing the fourth entry of the data structure to store a third chain key that is equal to the second key (see Fig. 2 & 3; see col. 7, lines 36-50, 54-67; col. 8, lines 1-37; e.g., the reference of Skurtovich teaches of utilizing one or more of a plurality of components of a data repository/database structure, such as a “BID Index” and “Business Name table”, which are utilized for search and match processes.  Skurtovich teaches associating first/second entities/records by their corresponding BIDs (business identifiers) based on and incorporating current and historical data that is maintained for each respective entity being tracked, providing differentiation capabilities in the matching process such as providing more/less weighting based on infrequent reference, for example, demonstrative of a determination of whether one or more entities are a “most-recently used data item” claimed by Applicant.  As discussed within the cited column 7, lines 54-67 through column 8, lines 1-37, Skurtovich teaches of the linking of at least a 1st and 2nd business entity by their respective business identifiers {BIDs}.  As a first BID assigned to a selected business entity subsequently may be "linked" with (i.e., coupled, associated or otherwise related to) with a second BID assigned to the same (matched) business entity...through linking or association with an n.sup.th BID for the selected, matched business entity”, thus, first and second business IDs/keys are linked/coupled/associated with one another and have the same/matching corresponding business entity, where at least the two or more associated BIDs being stored within at least an index of identifiers of the plurality of business entities within the one or more databases being utilized, as discussed within column 5, lines 51-67 through column 6, lines 1-18. Column 11, lines 37-60 describes the process for determining at least two equally matched BIDs from a plurality of linked BIDs that are linked based on attributes matching those of at least a first and second BID); and 
		updating the third entry of the data structure to store a fourth chain key that is equal to the third key in association with the business key (see Fig. 3; see col. 9, lines 56-67; col. 10, lines 1-57; e.g., the reference of Skurtovich teaches of receiving a client inquiry or the submission of a batch file containing “inquiry data”, which is parsed, standardized, searched and matched using a plurality of potential match criteria or keys, including business name, tax identification numbers, client key information, etc.  In response to the received inquiry, returning, as a potential match, any record which matches to any of a plurality of match criteria or keys.  From the resulting records pertaining to the search, duplicates are eliminated and the records are examined for logical merge processing based on linked or common BID, for example.  As stated, “when the client inquiry information also includes a BID reference, BID matching (as key matching) is also utilized”.  The system teaches of determining which records already Current information from a reporter source may match on the name and account information, and have a different address. This reporter source, with agreement in two areas, may be utilized to update a third area, such as the address information. When this updated information is associated with a second BID, this triangulation provides an important way to determine linkage of two or more separate and previously independent BIDs to each other”, reading on Applicant’s amended limitation, as linkage between at least two BIDs, such as a 1st and 2nd BID, is determined for the retrieval of data using at least a third entry”). 
The reference of Skurtovich does not appear to explicitly recite the amended limitation of, “wherein the chain of data entries stores data entries in the reverse chronological order of the data expiration time associated with each of the data entries of the chain of data entries”. 
The reference of Tsaur recites the limitation, “wherein the chain of data entries stores data entries in the reverse chronological order of the data expiration time associated with each of the data entries of the chain of data entries” (see Claim 9; see col. 5, lines 29-39; col. 6, lines 31-55; col. 11, lines 17-27; e.g., the reference of Tsaur serves as an enhancement to the combined references of Nemes and Skurtovich by and addresses Applicant’s amended language by presenting a method of updating and storing chains of blocks of data entries in reverse chronological order based on time {Time1/Time2} contained within chain extent information associated with one or more of a plurality of blocks of a data entry, enabling the access to backup files in a backup file chain.  Additionally, an identifier within the extent information pertaining to one or more chains of blocks of a data entry may be used to indicate the latest version of a particular object of a most recent modification of the particular object).
The combined references of Skurtovich, Nemes and Tsaur are considered analogous art for being within the same field of endeavor, which is the consistent and persistent business identification and linking business entity information in an integrated data repository.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the updating and storage of database entries in reverse chronological order, as taught by Tsaur, with the methods of Nemes and Skurtovich because there is a need in the art for performing file-level restoration from a block-based backup file stored on a sequential storage device. (Tsaur; col. 2, lines 14-17)


		As for Claim 7, Skurtovich teaches, the first data item is a least recently created or updated data item (see Fig. 2 & 3; see col. 7, lines 56-67; col. 8, lines 1-37; e.g., the reference of Skurtovich teaches of a method for associating first/second entities/records by their corresponding BIDs (business identifiers) based on and incorporating current and historical data, such as current and previous addresses, accounts, etc., and accounting for more information for each record having an associated BID once more subsequent information becomes available.  For example, two records sharing the 
 Claims 9 & 10 amount to system claims comprising instructions that, when executed by one or more processors, performs the methods of Claims 1 & 2 respectively.  Claims 9 & 10 are rejected for substantially the same reasons as presented above for Claims 1 & 2 and based on the references’ disclosure of the necessary supporting hardware and software (see col. 14, lines 8-66; col. 5, lines 1-29; e.g., integration of hardware and software components such as a plurality of processors and memory medium).


As for Claim 11, Skurtovich teaches of a method for linking unique business identifiers, associated with business entities, for associating corresponding business records over time without a loss of historical records.  
Skurtovich does not recite the amended limitations to, “remove the first entry from the data structure in view of an amount of time associated with the first entry exceeding a threshold”, and “in response to removing the first entry from the data structure, remove, from the second entry, a reference to the first chain key that is equal to the first key of the first entry, wherein removing the reference causes the business key to no longer identify the first entry as part of the chain of data entries”.
 in view of an amount of time associated with the first entry exceeding a threshold” (see col. 6, lines 30-51; col. 8, lines 33-65; e.g., the reference of Nemes teaches of removing a record from a data structure that may be aged-out or not, and adjusting the predecessor pointer so that it bypasses the element to be removed.  As stated within the cited portion, “...In the case that the element to be removed is the first element of the linked list, the predecessor pointer passed to the linked-list element remove procedure by the invoking procedure has the nil (sometimes called null, or empty) value, indicating to the linked-list element remove procedure that the element to be removed has no predecessor in the list. The invoking procedure expects the linked-list element remove procedure, on completion, to have advanced the passed pointer that originally pointed to the now-removed element so that it points to the successor element in that linked list, or nil if the removed element was the final element”, therefore, the Nemes reference reads on Applicant’s claim language of removing an entry and adjusting the pointers/references to objects within the one or more entries of a linked-list structure, such as a key within an entry, taught by column 5, lines 3-12.  Records are analyzed to determine whether they have “aged out” using current system time along with the timestamp value, and need to be removed from memory, considered equivalent to Applicant’s determination of “a most recently used data item”.  According to column 6, lines 30-51, the reference of Nemes teaches of age-out computations and the one or more of a plurality of factors for maintaining the plurality of entries stored within memory.  Nemes provides a method of locating and retrieving one or more of a plurality of records within a sequential linked list structure according to the matching of a “search 
“in response to removing the first entry from the data structure, remove, from the second entry, a reference to the first chain key that is equal to the first key of the first entry, wherein removing the reference causes the business key to no longer identify the first entry as part of the chain of data entries” (see col. 8, lines 33-65; e.g., the reference of Nemes teaches of removing a record from a data structure that may be aged-out or not, and adjusting the predecessor pointer so that it bypasses the element to be removed.  As stated within the cited portion, “...In the case that the element to be removed is the first element of the linked list, the predecessor pointer passed to the linked-list element remove procedure by the invoking procedure has the nil (sometimes called null, or empty) value, indicating to the linked-list element remove procedure that the element to be removed has no predecessor in the list. The invoking procedure expects the linked-list element remove procedure, on completion, to have advanced the passed pointer that originally pointed to the now -removed element so that it points to the successor element in that linked list, or nil if the removed element was the final element”, therefore, the Nemes reference reads on Applicant’s claim language of removing an entry and adjusting the pointers/references to objects within the one or more entries of a linked-list structure, such as a key within an entry, taught by column 5, lines 3-12).
The combined references of Skurtovich and Nemes are considered analogous art for being within the same field of endeavor, which is the consistent and persistent business identification and linking business entity information in an integrated data repository.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deletion of entries and the removal of related references, as taught by Nemes, with the method of Skurtovich in order to provide an effective, efficient, and flexible way of removing unwanted data by using an external-chain hashing technique. (Nemes; col. 2, lines 26-29)


Claims 14, 15 & 20 amount to a non-transitory computer readable storage medium comprising instructions that, when executed by one or more processors, performs the methods of Claims 1, 2 & 7 respectively.  Claims 14, 15 & 20 are rejected see col. 14, lines 8-66; col. 5, lines 1-29; e.g., integration of hardware and software components such as a plurality of processors and memory medium).


 Claim 18 amounts to a non-transitory computer readable storage medium comprising instructions that, when executed by one or more processors, performs the system of Claim 11.  Claim 18 is rejected for substantially the same reasons as presented above for Claim 11 and based on the references’ disclosure of the necessary supporting hardware and software (see col. 14, lines 8-66; col. 5, lines 1-29; e.g., integration of hardware and software components such as a plurality of processors and memory medium).


As for Claim 22, Skurtovich teaches of a method for linking unique business identifiers, associated with business entities, for associating corresponding business records over time without a loss of historical records.  
Skurtovich does not recite the amended limitations to, “wherein removing the first entry from the data structure in view of the amount of time associated with the first entry exceeding the threshold further comprises: determining a time the first entry was generated” and “determining that the amount of time elapsed between the time the first entry was generated and a current time exceeds the threshold”.
the amount of time associated with the first entry exceeding the threshold further comprises:
determining a time the first entry was generated” (see col. 4, lines 62-67; col. 5, lines 1-33; col. 6, lines 30-51; col. 7, lines 2-28; e.g., the reference of Nemes serves as an enhancement to the combined teachings by utilizing a method called external chaining, which stores the pointers of entries stored within a hash table, such as a first and second entry of a plurality of data entries that are associated with respective records of a linked list of records.  Records are analyzed to determine whether they have “aged out” using current system time along with the timestamp value, and need to be removed from memory, considered equivalent to Applicant’s determination of “a most recently used data item”.  According to column 6, lines 30-51, the reference of Nemes teaches of age-out computations and the one or more of a plurality of factors for maintaining the plurality of entries stored within memory.  Nemes provides a method of locating and retrieving one or more of a plurality of records within a sequential linked list structure according to the matching of a “search key” with a key of the one or more data records in order to save the record’s memory location, for example.  Within the linked list, pointers allow for the first, second, and successive entries to reference one another using one or more key values, which are associated with each of the plurality of records and compared against a search key in order to retrieve records matching that key from a computer-controlled storage mechanism such as a cache, as taught within column 1, lines 34-45, and considered enhancements to the teachings of Skurtovich.  Figure 8 and column 11, lines 35-67 through column 12, lines 1-24 provides a detailed teaching of a 
determining that the amount of time elapsed between the time the first entry was generated and a current time exceeds the threshold (see col. 4, lines 62-67; col. 5, lines 1-33; col. 6, lines 30-51; col. 7, lines 2-28; e.g., the reference of Nemes serves as an enhancement to the combined teachings by utilizing a method called external chaining, which stores the pointers of entries stored within a hash table, such as a first and second entry of a plurality of data entries that are associated with respective records of a linked list of records.  Records are analyzed to determine whether they have “aged out” using current system time along with the timestamp value, and need to be removed from memory, considered equivalent to Applicant’s determination of “a most recently used data item”.  According to column 6, lines 30-51, the reference of Nemes teaches of age-out computations and the one or more of a plurality of factors for maintaining the plurality of entries stored within memory.  Nemes provides a method of locating and retrieving one or more of a plurality of records within a sequential linked list structure according to the matching of a “search key” with a key of the one or more data records in order to save the record’s memory location, for example.  Within the linked list, pointers allow for the first, second, and successive entries to reference one another 
The combined references of Skurtovich and Nemes are considered analogous art for being within the same field of endeavor, which is the consistent and persistent business identification and linking business entity information in an integrated data repository.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deletion of entries and the removal of related references, as taught by Nemes, with the method of Skurtovich in order to provide an effective, efficient, and flexible way of removing unwanted data by using an external-chain hashing technique. (Nemes; col. 2, lines 26-29)

associating corresponding business records over time without a loss of historical records.  
Skurtovich does not recite the amended limitations, “wherein removing the first entry from the data structure in view of the amount of time associated with the first entry exceeding the threshold further comprises: determining a time the first entry was modified” and “determining that the amount of time elapsed between the time the first entry was modified and a current time exceeds the threshold”.
Nemes teaches, “wherein removing the first entry from the data structure in view of the amount of time associated with the first entry exceeding the threshold further comprises:
determining a time the first entry was modified” (see col. 4, lines 62-67; col. 5, lines 1-33; col. 6, lines 30-51; col. 7, lines 2-28; e.g., Records are analyzed to determine whether they have “aged out” using current system time along with the timestamp value, and need to be removed from memory, considered equivalent to Applicant’s determination of “a most recently used data item”.  According to column 6, lines 30-51, the reference of Nemes teaches of age-out computations and the one or more of a plurality of factors for maintaining the plurality of entries stored within memory. Column 7, lines 36-50 goes on to teach associating first/second entities/records by their corresponding BIDs (business identifiers) based on and incorporating current and historical data that is maintained for each respective entity being tracked, providing differentiation capabilities in the matching process, such as providing more/less 
“determining that the amount of time elapsed between the time the first entry was modified and a current time exceeds the threshold” (see col. 4, lines 62-67; col. 5, lines 1-33; col. 6, lines 30-51; col. 7, lines 2-28; e.g., the reference of Nemes serves as an enhancement to the combined teachings by utilizing a method called external chaining, which stores the pointers of entries stored within a hash table, such as a first and second entry of a plurality of data entries that are associated with respective records of a linked list of records.  Records are analyzed to determine whether they have “aged out” using current system time along with the timestamp value, and need to be removed from memory, considered equivalent to Applicant’s determination of “a most recently used data item”.  According to column 6, lines 30-51, the reference of Nemes teaches of 
The combined references of Skurtovich and Nemes are considered analogous art for being within the same field of endeavor, which is the consistent and persistent business identification and linking business entity information in an integrated data repository.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deletion of entries and the removal of related references, as taught by Nemes, with the method of Skurtovich in order to provide an effective, efficient, and flexible way of removing unwanted data by using an external-chain hashing technique. (Nemes; col. 2, lines 26-29)


As for Claim 24, Skurtovich teaches of a method for linking unique business identifiers, associated with business entities, for associating corresponding business records over time without a loss of historical records.  
Skurtovich does not recite the amended limitations, “removing the first entry from the data structure in view of an amount of time associated with the first entry exceeding a threshold” and “in response to removing the first entry from the data structure, removing, from the second entry, a reference to the first chain key that is equal to the first key of the first entry, wherein removing the reference causes the business key to no longer identify the first entry as part of the chain of data entries”.
Nemes teaches, “removing the first entry from the data structure in view of an amount of time associated with the first entry exceeding a threshold” (see col. 6, lines 30-51; col. 8, lines 33-65; e.g., the reference of Nemes teaches of removing a record from a data structure that may be aged-out or not, and adjusting the predecessor pointer so that it bypasses the element to be removed.  As stated within the cited portion, “...In the case that the element to be removed is the first element of the linked list, the predecessor pointer passed to the linked-list element remove procedure by the invoking procedure has the nil (sometimes called null, or empty) value, indicating to the linked-list element remove procedure that the element to be removed has no predecessor in the list. The invoking procedure expects the linked-list element remove procedure, on completion, to have advanced the passed pointer that originally pointed to the now-removed element so that it points to the successor element in that linked list, or nil if the removed element was the final element”, therefore, the Nemes reference reads on Applicant’s claim language of removing an entry and adjusting the pointers/references to objects within the one or more entries of a linked-list structure, such as a key within an entry, taught by column 5, lines 3-12.  Records are analyzed to determine whether they have “aged out” using current system time along with the timestamp value, and need to be removed from memory, considered equivalent to Applicant’s determination of “a most recently used data item”.  According to column 6, lines 30-51, the reference of Nemes teaches of age-out computations and the one or more of a plurality of factors for maintaining the plurality of entries stored within memory.  Figure 8 and column 11, lines 35-67 through column 12, lines 1-24 provides a detailed teaching of a garbage collector process that discusses the computation of an “age-out” time for records within a linked-list of records that need to be trimmed according to the application of the “age-out” time metric, ridding the linked list of “age-out” elements after traversal.  Column 19, lines 15-38 provides the coding of a garbage collection process which defines how records of the chain are “age-out” due to one or more factors, such as list length and age meeting a certain condition, reading on Applicant’s claim language); and
“in response to removing the first entry from the data structure, removing, from the second entry, a reference to the first chain key that is equal to the first key of the first entry, wherein removing the reference causes the business key to no longer identify the first entry as part of the chain of data entries” (see col. 8, lines 33-65; e.g., the reference of Nemes teaches of removing a record from a data structure that may be aged-out or not, and adjusting the predecessor pointer so that it bypasses the element In the case that the element to be removed is the first element of the linked list, the predecessor pointer passed to the linked-list element remove procedure by the invoking procedure has the nil (sometimes called null, or empty) value, indicating to the linked-list element remove procedure that the element to be removed has no predecessor in the list. The invoking procedure expects the linked-list element remove procedure, on completion, to have advanced the passed pointer that originally pointed to the now -removed element so that it points to the successor element in that linked list, or nil if the removed element was the final element”, therefore, the Nemes reference reads on Applicant’s claim language of removing an entry and adjusting the pointers/references to objects within the one or more entries of a linked-list structure, such as a key within an entry, taught by column 5, lines 3-12).
The combined references of Skurtovich and Nemes are considered analogous art for being within the same field of endeavor, which is the consistent and persistent business identification and linking business entity information in an integrated data repository.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deletion of entries and the removal of related references, as taught by Nemes, with the method of Skurtovich in order to provide an effective, efficient, and flexible way of removing unwanted data by using an external-chain hashing technique. (Nemes; col. 2, lines 26-29)



Claim 4, 5, 12, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Skurtovich et al (US Patent No. 7647344B2; Skurtovich hereinafter) in view of Nemes et al (US Patent No. 9081672B1; Nemes herinafter) further view of Tsaur et al (US Patent No. 9128940B1; Tsaur hereinafter) yet in further view of Muller et al (USPG Pub No. 20100010967A1; Muller hereinafter).

As for Claim 4, the reference of Skurtovich teaches of the association/linking or two or more entities of a linked list of objects, Nemes teaches of the removal of entities within the linked list based on temporal metrics, and Tsaur teaches of the storing of a chain of data entries in reverse chronological order.
The combined references of Skurtovich, Nemes and Tsaur are considered analogous art for being within the same field of endeavor, which is the consistent and persistent business identification and linking business entity information in an integrated data repository.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the updating and storage of database entries in reverse chronological order, as taught by Tsaur, with the methods of Nemes and Skurtovich because there is a need in the art for performing file-level restoration from a block-based backup file stored on a sequential storage device. (Tsaur; col. 2, lines 14-17)

Muller teaches, “storing the first entry comprises randomly generating the first key” (see Claim 1; see pp. [0029], [0060-0061]; e.g., the reference of Muller serves as an enhancement to the combined teachings of Skurtovich, Nemes and Tsaur by providing for a plurality of data entries within the log-based storage system comprising at least one key and at least one value, wherein the key comprises a randomly-generated unique node identifier for the search and retrieval of data). 
The combined references of Skurtovich, Nemes, Tsaur and Muller are considered analogous art for being within the same field of endeavor, which is the indexing of data for efficiently searching and retrieving data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deletion of entries and the removal of related references, as taught by Muller, with the methods of Tsaur, Nemes, and Skurtovich in order to process the property of generating numbers with relatively even distribution for implementing a log-based data storage that may be used to implement a Content Management System. (Muller; [0004], [0060])

As for Claim 5, the reference of Skurtovich teaches of the association/linking or two or more entities of a linked list of objects, Nemes teaches of the removal of entities 
The combined references of Skurtovich, Nemes and Tsaur do not appear to recite the limitation of, “storing the second entry comprises randomly generating the second key”.
Muller teaches, “storing the second entry comprises randomly generating the second key” (see Claim 1; see pp. [0029], [0060-0061]; e.g., the reference of Muller teaches of the plurality of data entries within the log-based storage system comprising a key and a value, wherein the key comprises a randomly-generated unique node identifier). 
The combined references of Skurtovich, Nemes, Tsaur and Muller are considered analogous art for being within the same field of endeavor, which is the indexing of data for efficiently searching and retrieving data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deletion of entries and the removal of related references, as taught by Muller, with the methods of Tsaur, Nemes, and Skurtovich in order to process the property of generating numbers with relatively even distribution for implementing a log-based data storage that may be used to implement a Content Management System. (Muller; [0004], [0060])


Claim 12 amounts to a system comprising instructions that, when executed by one or more processors, performs the method of Claim 4.  Accordingly, Claim 12 is see col. 14, lines 8-66; col. 5, lines 1-29; e.g., integration of hardware and software components such as a plurality of processors and memory medium).


Claims 16 & 17 amount to a non-transitory computer readable storage medium comprising instructions that, when executed by one or more processors, performs the methods of Claims 4 & 5 respectively.  Accordingly, Claims 16 & 17 are rejected for substantially the same reasons as presented above for Claims 4 & 5 and based on the references’ disclosure of the necessary supporting hardware and software (see col. 14, lines 8-66; col. 5, lines 1-29; e.g., integration of hardware and software components such as a plurality of processors and memory medium).


Response to Arguments
Applicant’s arguments and amendments, with respect to the combined references of Skurtovich, Nemes, Tsaur and Muller alleged failure to teach the subject matter of Claims 1-5, 7-12, 14-18 & 20-23 have been fully considered, but are not persuasive in view of the new grounds of rejection.  See further explanation provided within this communication above to address Applicant’s amended claim language.



Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
****Fazal et al (USPG Pub No. 20070239769A1) teaches packaged warehouse solution system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHEEM HOFFLER/
Examiner
Art Unit 2156



/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156